DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (Pub. No.: US 2011/0276261 A1) in view of Kim et al. (Pub. No.: US 2010/0245542 A1).
Regarding claim 1 (Currently Amended), Mizutani teaches a shovel (¶ 3), comprising: 
 	a cabin (For Operator, See Abstract); 
 	a display device attached to the cabin (Display device provided at a position of the crane that is visible to the operator and serving to display predetermined data, See Abstract); 
 	a main pump (Similarly, hydraulic mechanism 110, FIG. 2, that receives drive power of the engine 109 and thereby supplies oil pressure ¶ 28); 
 	an internal combustion engine configured to drive the main pump (109, FIG. 2 and ¶¶ 28, 35); 
 	an information acquiring device configured to acquire information (Inputs 8, 109, 110, 118, 120; FIG. 2); and 
 	hardware processor (122, FIG. 2) configured to calculate work based on the information acquired by the information acquiring device and to cause the display device to display the work per the predetermined period of time in a chronological order (Work Results Number v. Date in chronological order, FIG. 7). 
 	Mizutani is silent to the hardware processor configured to calculate at least one of a volume and a weight of an excavated material per predetermined period of time and display the calculated at least one of the volume and the weight of the excavated material per the predetermined period of time.  However, in the same field of endeavor, Kim teaches the aspect of excavated soil volume in the bucket (¶ 9) via a structured light module (40, FIG. 1).  To combine the elements of displaying “work” information in chronological order as taught by Mizutani through mere substitution of displaying “volume” over a period of time, as taught by Kim, in chronological order would be predictable to those skilled in the art since no new functionality would be expected from combining the two different elements.  It is known in the art to display any number of different functions to meet user needs.  For example, Mizutani teaches different categories a user can select for display demonstrating system flexibility (FIGS. 4-6).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the work information displayed over a period of time in chronological order as taught by Mizutani to display volume over the period of time as taught by Kim in order to enhance user flexibility.  

Regarding claims 2, 12 and 16 (Currently Amended); Mizutani discloses the shovel, support device and management device wherein the hardware processor is configured to calculate work amount fuel economy based on the information acquired by the information acquiring device, and to cause the display device to display the work amount fuel economy per the predetermined period of time in the chronological order, the work amount fuel economy being a fuel consumption per unit amount of work or an amount of work per unit fuel consumption (Fuel consumption per moment time, FIG 8). 

Regarding claim 4 (Currently Amended), Kim teaches the shovel, wherein the hardware processor is configured to calculate the volume of the excavated material in a bucket based on an image of the bucket taken by an imaging device (excavated soil volume using the bucket ¶ 9 and structured light module 40, FIG. 1). 
 	It would have been obvious to modify Mizutani to calculate a volume of an excavated material in a bucket as the amount of work based on an image of the bucket taken by an imaging device as taught by Kim to increase efficiency of work by computing more accurate and reliable computations of the amount of excavated soil (¶ 8).

Regarding claim 5 (Currently Amended), Mizutani discloses the shovel, wherein the hardware processor is configured to calculate the work based on a change in attitude of an attachment derived from the information acquired by the information acquiring device (Work Efficiency Category, FIG. 4).  Mizutani silent to the volume of the excavated material.  Kim teaches the aspect of excavated soil volume in the bucket (¶ 9) via a structured light module (40, FIG. 1).
  	It would have been obvious to modify Mizutani to calculate a volume of an excavated material in a bucket as the amount of work based on an image of the bucket taken by an imaging device as taught by Kim to increase efficiency of work by computing more accurate and reliable computations of the amount of excavated soil (¶ 8).

Regarding claim 11 (Currently Amended), Mizutani discloses a support device used for a shovel, the shovel including a main pump (Similarly, hydraulic mechanism 110, FIG. 2, that receives drive power of the engine 109 and thereby supplies oil pressure ¶ 28), an information acquiring device configured to acquire information (Inputs 8, 109, 110, 118, 120; FIG. 2), and a hardware processor (122, FIG. 2) configured to calculate work based on the information acquired by the information acquiring device, the support device comprising:
 	a display device (10, FIG. 2); and
 	a hardware processor configured to cause the display device to display work per the predetermined period of time in a chronological order (Work Results Number v. Date in chronological order, FIG. 7).
 	Mizutani is silent to the hardware processor configured to calculate at least one of a volume and a weight of an excavated material per predetermined period of time and display the calculated at least one of the volume and the weight of the excavated material per the predetermined period of time.  However, in the same field of endeavor, Kim teaches the aspect of excavated soil volume in the bucket (¶ 9) via a structured light module (40, FIG. 1).  To combine the elements of displaying “work” information in chronological order as taught by Mizutani through mere substitution of displaying “volume” over a period of time, as taught by Kim, in chronological order would be predictable to those skilled in the art since no new functionality would be expected from combining the two different elements.  It is known in the art to display any number of different functions to meet user needs.  For example, Mizutani teaches different categories a user can select for display demonstrating system flexibility (FIGS. 4-6).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the work information displayed over a period of time in chronological order as taught by Mizutani to display volume over the period of time as taught by Kim in order to enhance user flexibility.  

Regarding claim 15 (Currently Amended), Mizutani discloses a management device used for a shovel (24, FIG. 3), the shovel including a main pump (Similarly, hydraulic mechanism 110, FIG. 2, that receives drive power of the engine 109 and thereby supplies oil pressure ¶ 28), an information acquiring device configured to acquire information (Inputs 8, 109, 110, 118, 120; FIG. 2), and a hardware processor (122, FIG. 2) configured to calculate work based on the information acquired by the information acquiring device the management device comprising: 
 	a display device (10, FIG. 2); and 
 	a hardware processor configured to cause the display device to display the work per predetermined period of time in a chronological order (Work Results Number v. Date in chronological order, FIG. 7). 
 	Mizutani is silent to the hardware processor configured to calculate at least one of a volume and a weight of an excavated material per predetermined period of time and display the calculated at least one of the volume and the weight of the excavated material per the predetermined period of time.  However, in the same field of endeavor, Kim teaches the aspect of excavated soil volume in the bucket (¶ 9) via a structured light module (40, FIG. 1).  To combine the elements of displaying “work” information in chronological order as taught by Mizutani through mere substitution of displaying “volume” over a period of time, as taught by Kim, in chronological order would be predictable to those skilled in the art since no new functionality would be expected from combining the two different elements.  It is known in the art to display any number of different functions to meet user needs.  For example, Mizutani teaches different categories a user can select for display demonstrating system flexibility (FIGS. 4-6).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the work information displayed over a period of time in chronological order as taught by Mizutani to display volume over the period of time as taught by Kim in order to enhance user flexibility.  

Claim Rejections - 35 USC § 103
Claims 3, 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (Pub. No.: US 2011/0276261 A1) in view of Kim et al. (Pub. No.: US 2010/0245542 A1) as applied to claim 1 above, and further in view of Shike (Pub. No.: US 2018/0218304 A1).
Regarding claim 3 (Currently Amended), Mizutani in view of Kim teaches the hardware processor is configured to calculate the volume of the excavated material per the predetermined period of time (See rationale in claim 1 above).    
 	Mizutani in view of Kim is silent to the shovel, wherein the controller is configured to calculate the amount of work based on a change in landform derived from an image taken by an imaging device.
 	However, in the same field of endeavor, Shike teaches a construction management system where construction range data (i.e., work amount) is data indicating a range requiring construction that is derived from a difference between the current landform data, based on sensed information via a camera on a drone (¶ 43) and the design landform data (¶ 97).  Furthermore, actual work performed (e.g., earth cutting, half cutting earth filling, spreading, etc.) is calculated over chronological periods as shown in FIG. 19 and a remaining amount of work to be performed based on determined landform amounts is calculated (FIG. 21).    
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the volume of excavated material per predetermined period of time as taught by Mizutani in view of Kim to calculate the amount of work based on a change in landform derived from an image taken by an imaging device as taught by Shike to enhance productivity on a construction site (¶ 4). 
 	
Regarding claims 10, 14 and 18 (Currently Amended); Shike teaches the shovel, support device and management device wherein the hardware processor is configured to cause the display device to display information about a type of the excavated material (type or state of sediment excavated in the construction site ¶ 185).
 	It would have been obvious to modify Mizutani to wherein the controller is configured to cause the display device to display information about a type of an excavated material as taught by Shike to enhance productivity on a construction site (¶ 4).

Claim Rejections - 35 USC § 103
Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (Pub. No.: US 2011/0276261 A1) in view of Kim et al. (Pub. No.: US 2010/0245542 A1) as applied to claim 1 above, and further in view of Kozumi et al. (Pub. No.: US 2017/0255895 A1).
Regarding claim 6 (Currently Amended), Kozumi teaches the shovel, wherein the hardware processor is configured to calculate the weight of the excavated material in a bucket based on a pressure of a hydraulic oil in a hydraulic cylinder configured to drive an attachment (Hydraulic cylinder operating the boom ¶ 55 and excavation amount of the bucket may be obtained based on the detected weight detected by a weight sensor provided in the bucket ¶ 200).
 	It would have been obvious to modify Mizutani in view of Kim to calculate a weight of an excavated material in a bucket as the amount of work based on a pressure of a hydraulic oil in a hydraulic cylinder forming an attachment as taught by Kozumi to increase efficiency of work by computing more accurate and reliable computations of the amount of excavated soil.  

Regarding claim 8 (Currently Amended), Mizutani in view of Kim teaches the aspect of hardware processor  configured to calculate the volume and the weight of the excavated material per the predetermined period of time (See claim 1 rationale above) and simultaneous display of work efficiency, fuel efficiency and a plethora of other pieces of information (FIG. 4). Mizutani is silent to the shovel, wherein the hardware processor is configured to cause the display device to simultaneously display the calculated weight of the excavated material per the predetermined period of time.  
 	However, Kozumi teaches an excavation amount of the bucket may be obtained based on the detected weight detected by a weight sensor provided in the bucket (¶ 200).
 	It would have been obvious to modify Mizutani in view of Kim to calculate a weight of an excavated material in a bucket as the amount of work as taught by Kozumi to increase efficiency of work by computing more accurate and reliable computations of the amount of excavated soil.  

Regarding claim 9 (Currently Amended), Mizutani in view of Kim teaches the aspect of hardware processor  configured to calculate the weight of the excavated material per the predetermined period of time (See claim 1 rationale above) simultaneous display of work efficiency, fuel efficiency and a plethora of other pieces of information (FIG. 4) and a second amount of work amount fuel economy based on the calculated volume of the excavated material per the predetermined period of time (¶ 9). Mizutani is silent to the controller is configured to cause the display device to simultaneously display a first work amount fuel economy based on a weight of an excavated material and a second work amount fuel economy based on a volume of the excavated material.
 	However, Kozumi teaches an excavation amount of the bucket may be obtained based on the detected weight detected by a weight sensor provided in the bucket (¶ 200).
 	It would have been obvious to modify Mizutani in view of Kim to calculate first work amount fuel economy based on a weight of an excavated material in a bucket as the amount of work as taught by Kozumi to increase efficiency of work by computing more accurate and reliable computations of the amount of excavated soil.  

Claim Rejections - 35 USC § 103
Claims 7, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (Pub. No.: US 2011/0276261 A1) in view of Kim et al. (Pub. No.: US 2010/0245542 A1) as applied to claims 1, 11 and 15 above, and further in view of Ohkura et al. (Pub. No.: US 2008/0195365 A1).
Regarding claims 7, 13 and 17 (Currently Amended); Mizutani in view of Kim teaches the aspect of at least of the volume and the weight of the excavated material per the predetermined period of time (See rationale in claim 1).  Ohkura teaches the shovel, support device and management device wherein the hardware processor is configured to cause the display device to display a number of dump trucks relating to the amount of work (¶ 85 and FIGS. 5, 12, 13).
 	It would have been obvious to modify Mizutani and Kim to cause the display device to display a number of dump trucks relating to the amount of work as taught by Ohkura to increase accurate maintenance schedules ¶ 7).

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive.  Applicants generally argue that prior art Shike, Kim, Kozumi and Ohkura, whether taken alone or in any combination, do not cure the deficiencies in the teaching of Mizutani because Shike, Kim, Kozumi and Ohkura are silent to the claimed aspects of claims 4 and 6.
 	Specifically, Kim and Kozumi is silent to at least one of a volume and a weight of an excavated material and nothing suggests displaying the computed excavated soil volume and weight in a chronological order.    
 	Examiner respectively disagrees as explained above in claims 1, 11 and 15 however to reiterate, Kim teaches the aspect of excavated soil volume in the bucket (¶ 9) via a structured light module (40, FIG. 1).  To combine the elements of displaying “work” information in chronological order as taught by Mizutani through mere substitution of displaying “volume” over a period of time, as taught by Kim, in chronological order would be predictable to those skilled in the art since no new functionality would be expected from combining the two different elements.  It is known in the art to display any number of different functions to meet user needs.  For example, Mizutani teaches different categories a user can select for display demonstrating system flexibility (FIGS. 4-6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J LEE/Primary Examiner, Art Unit 3663